Order filed August 25, 2022




                                       In The

        Eleventh Court of Appeals
                                    __________
                              No. 11-22-00118-CV
                                  __________

     RAFAEL MATA AND RAFAEL FELIX MATA, Appellants
                                          V.
                     JOSE VELAZQUEZ, SR., Appellee

                     On Appeal from the 266th District Court
                              Erath County, Texas
                        Trial Court Cause No. CV36750

                                     ORDER
      Rafael Mata and Rafael Felix Mata, Appellants, filed a notice of appeal after
the trial court entered an order granting a no-evidence motion for summary judgment
filed by Jose Velazquez, Sr., Appellee. After the clerk’s record was filed, we sent a
letter to the parties and expressed some concern about the finality of the trial court’s
summary judgment order because (1) the summary judgment order does not
expressly indicate that it is final and appealable and (2) nothing in the clerk’s record
indicates that Appellee’s counterclaims have been disposed of. Appellants filed a
response to this court’s letter. In their response, Appellants explained that they
believed the summary judgment order to be final and appealable, in part, because
Appellee’s only claim—for sanctions and attorney’s fees—was not severable from
the main action. See Lane Bank Equip. Co. v. Smith S. Equip., Inc., 10 S.W.3d 308,
312 (Tex. 2000) (noting that “a judgment does not have to resolve pending sanctions
issues to be final”); see Mantri v. Bergman, 153 S.W.3d 715, 717 (Tex. App.—
Dallas 2005, pet. denied). However, Appellee later informed this court that he did
not believe that the trial court’s summary judgment order was a final, appealable
order. Because the parties disagree and because it is not clear from the language of
the trial court’s order whether it intended to dispose of all parties and all claims, we
abate this appeal so that the trial court may clarify the matter.
      Unless specifically authorized by statute, appeals may be taken only from
final judgments. Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840–41 (Tex.
2007); Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). A judgment
is final and appealable if it disposes of all parties and all claims in the case.
Lehmann, 39 S.W.3d at 195. In this case, the trial court’s summary judgment order
contains a “Mother Hubbard” clause but does not contain the finality language
suggested by the Texas Supreme Court in Lehmann: “This judgment finally disposes
of all parties and all claims and is appealable.” See id. at 201, 206. When “the
appellate court is uncertain about the intent of the order, it can abate the appeal to
permit clarification by the trial court.” Id. at 206. That is the situation here.
      Consequently, we abate this appeal pursuant to Lehmann and direct the trial
court to clarify its intent regarding the finality of its judgment in this cause. A
supplemental clerk’s record containing the trial court’s order of clarification is due
to be filed in this court on or before September 30, 2022.
      The appeal is abated.


August 25, 2022                                       PER CURIAM
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.
                                           2